DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first detecting section which is provided on one surface of the substrate and detects a temperature” in claim 1, “a second detecting section which is provided on one surface of the substrate and detects a temperature” in claim 15, and “a detecting section which is provided on one surface of the substrate and detects a temperature” in claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 5 and 15 are objected to because of the following informalities:

Regarding claim 15, the recited “one end of the first heating element” should be corrected to “the one end of the first heating element”, the recited “one end of the second heating element” should be corrected to “the one end of the second heating element”, and the recited “one end of the first detecting section” should be corrected to “the one end of the first detecting section”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 9, 11, 13, 14, 19, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yamazaki US 6040558.
Regarding claim 1, Yamazaki discloses:
A heater comprising: 
a substrate (701) (FIG. 1A);
a first heating element (710) (FIG. 1A) which is provided on one surface of the substrate and extends in a longitudinal direction of the substrate;

a first detecting section (730) (FIG. 1B) which is provided on one surface of the substrate and detects a temperature;
a wiring (80/91/92/100/705/735) (FIG. 1A) which is electrically connected to one end of the first heating element, one end of the second heating element, and one end of the first detecting section;
a first terminal (706) (FIG. 1A) which is electrically connected to the other end of the first heating element;
a second terminal (707) (FIG. 1A) which is electrically connected to the other end of the second heating element; and
a third terminal (737) (FIG. 1A) which is electrically connected to the other end of the first detecting section.
Regarding claim 2, Yamazaki discloses:
wherein a planar shape of the substrate is an elongated rectangular shape (FIG. 1A).
Regarding claim 3, Yamazaki discloses:
wherein a length of the second heating element in the longitudinal direction of the substrate is the same as a length of the first heating element in the longitudinal direction of the substrate (FIG. 1A).
Regarding claim 4, Yamazaki discloses:
wherein the second heating element is provided in parallel to the first heating element (FIG. 1A).
Regarding claim 5, Yamazaki discloses:
wherein a position of one end of the second heating element is the same as a position of one end of the first heating element in the longitudinal direction of the substrate (FIG. 1A).
Regarding claim 6, Yamazaki discloses:

Regarding claim 8, Yamazaki discloses:
wherein the first terminal, the second terminal, and the third terminal are provided side by side in the longitudinal direction of the substrate (the terminals are in the same plane in longitudinal direction) (FIG. 1A).
Regarding claim 9, Yamazaki discloses:
wherein the third terminal is provided between the first terminal and the second terminal (in a direction perpendicular to the longitudinal direction of the substrate) (FIG. 1A).
Regarding claim 11, Yamazaki discloses
wherein the first detecting section is a film thermistor (Col. 4 lines 56-67).
Regarding claim 13, Yamazaki discloses:
wherein the first detecting section is provided between the first heating element and the second heating element in the direction orthogonal to the longitudinal direction (FIGs. 1A and 1B).
Regarding claim 14, Yamazaki discloses:
	wherein the first detecting section is provided in the vicinity of a center of a region provided with the first heating element and the second heating element (FIGs. 1A and 1B).
Regarding claim 19, Yamazaki discloses:
An image forming apparatus comprising: 
a heater (700) (FIGs. 1A and 1B),
the heater including: 
	a substrate (701) (FIG. 1A);
	a first heating element (710) (FIG. 1A) which is provided on one surface of the substrate and extends in a longitudinal direction of the substrate;

	a detecting section (730) (FIG. 1B) which is provided on one surface of the substrate and detects a temperature;
	a wiring (80/91/92/100/705/735) (FIG. 1A) which is electrically connected to one end of the first heating element, one end of the second heating element, and one end of the detecting section;
	a first terminal (706) (FIG. 1A) which is electrically connected to the other end of the first heating element;
	a second terminal (707) (FIG. 1A) which is electrically connected to the other end of the second heating element; and
	a third terminal (737) (FIG. 1A) which is electrically connected to the other end of the detecting section.
Regarding claim 20, Yamazaki discloses:
a controller (100) (FIG. 1A) which controls power applied to at least one of the first heating element and the second heating element on the basis of a change in a resistance value of the detecting section (Col. 4 lines 56-67),
wherein when detecting the change in the resistance value of the detecting section, the controller is electrically connected to at least one of the third terminal and the first and second terminals (FIG. 1A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 6040558 in view of Kadowaki US 20170185016.
Regarding claim 7, Yamazaki discloses the limitations of claim 1 as set forth above. Furthermore, Yamazaki discloses wherein the first heating element and the second heating element contain a silver alloy (Col. 4 lines 5-18), but does not explicitly disclose a ruthenium oxide or silver-palladium alloy. 
Kadowaki discloses a first and second heating element containing at least one of ruthenium oxide (RuO2) and silver-palladium (Ag-Pd) alloy [0024].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamazaki to include a silver-palladium alloy as disclosed by Kadowaki as the silver alloy since it is a commonly used material for forming resistive heating elements [0024] (Kadowaki). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 6040558 in view of Kagawa US 20090245900.
Regarding claim 12, Yamazaki discloses the limitations of claim 1 as set forth above, but does not explicitly disclose wherein the first detecting section contains at least one of barium titanate, nickel oxide, manganese oxide, cobalt oxide, and iron oxide.
Kagawa discloses a first detecting section containing at least one of barium titanate, nickel oxide, manganese oxide, cobalt oxide, and iron oxide [0066].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Yamazaki to include the first detecting section as disclosed by Kagawa in order to provide a durable ceramic material [0066] (Kagawa). 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 would be allowable if rewritten to overcome the claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art of record does not disclose or suggest the recited “wherein the first terminal, the second terminal, and the third terminal are provided in the vicinity of one end of the substrate in the longitudinal direction of the substrate, and the wiring is provided in the vicinity of the other end of the substrate” along with the remaining claim limitations.
Regarding claims 15-18, the prior art of record does not disclose or suggest the recited “a second detecting section which is provided on one surface of the substrate and detects a temperature; and a fourth terminal which is electrically connected to the other end of the second detecting section, wherein one end of the first heating element, one end of the second heating element, one end of the first detecting section, and one end of the second detecting section are electrically connected to the wiring” along with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852